PER CURIAM.

ON MOTION FOR CLARIFICATION

We grant the motion for clarification on the issue of Neil’s entitlement to credit for time served, in the event this issue might be relevant in his anticipated 3.850 motion. A defendant is entitled to credit for time served on community control during the pendency of his suspended sentence. Norton v. State, 691 So.2d 616 (Fla. 5th DCA 1997), Warrington v. State, 660 So.2d 385 (Fla. 5th DCA 1995).
Motion for Clarification GRANTED.
W. SHARP, HARRIS and ANTOON, JJ., concur.